Citation Nr: 1236415	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-35 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a fracture to L2 with abdominal wall discomfort (hereinafter lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1992 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; which denied an increased rating for the Veteran's lumbar spine disability and entitlement to TDIU, respectively.  The Veteran timely appealed those issues.

This case was initially before the Board in November 2009, when it was remanded for further development, and again in February 2011, at which time the Board denied the Veteran's claim for increased evaluation of his left shoulder disability.

The Board again remanded the remaining claims for further development in August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

he appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's August 2011 remand, the Veteran was afforded a VA examination in February 2012.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  An examination report is inadequate when it notes pain on motion, but does not include findings referable to the degree of additional limitation, if any, due to pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In the February 2012 examination report the examiner indicated that the Veteran had functional loss consisting of limitation of motion due to pain.  The examiner did not specify the degree of such functional loss.  The examination report did not include the findings required by Mitchell.  The Board is required to insure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  

The Veteran appears to have been employed for much of the appeal period; but the record shows that the Veteran was unemployed from August 8, 2010 to seven or eight months prior to the February 2012 examination and was also unemployed during the appeal period prior to July 3, 2006.  In its previous remand, the Board sought to obtain a medical opinion as to whether the service connected disabilities precluded gainful employment.  At the February 2012 examination the examiner pointed out that the Veteran was currently employed full time, but did not provide opinions with regard to the earlier periods of unemployment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Furnish the Veteran's claims file to the February 2012 VA examiner in order to provide an addendum.  The examiner should specifically state in the addendum that he reviewed the claims file, including this REMAND.

Following review of the claims file, the examiner should clarify whether the Veteran had additional limitation of lumbar spine motion due to pain; and if so, should specify the additional limitation of motion in degrees.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (left shoulder disability and residuals of a fracture of L2 with abdominal wall discomfort) would have precluded gainful employment prior to July 3, 2006 or between August 2011 and seven or eight months prior to the February 2012 examination.

All opinions must be accompanied by reasons.  If any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

If the February 2012 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the February 2012 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled.

4.  If there is evidence of unemployability during any time during the appeal period, and the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



